Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea. The claims as a whole considering all claim elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter eligibility analysis of the claims are as follows: 
Step 1: Independent claims 1, 8, and 15 are directed to a “system,” “method,” and “device” which describe one of the four statutory categories of patentable subject matter. 
Step 2A: Claim 1 and 15 recite the following mental process: 
“Determine, at predetermined intervals, a value of a user's insulin onboard; in response to a determination that the user's insulin onboard is less than or equal to zero, determine whether a rate of change of the number of blood glucose measurements is a negative rate of change; as a result of the determination, modify a confidence value, wherein the confidence value is related to a duration of insulin action setting; modify, based on the modified confidence value, a duration of insulin action setting; determine timing of an insulin dose based on the modified duration of insulin action setting; and output a command signal to deliver an insulin dose based on the determined timing,” which sets forth a judicial exception. 
Claim 8 recites the following mental process: 
“Monitor a number of blood glucose measurements of a user; determine, at predetermined intervals, a value of a user's insulin onboard; in response to a determination that the user's insulin onboard is less than or equal to zero, determine whether a rate of change of the number of blood glucose measurements are less than or equal to zero; as a result of the determination, modify a confidence value, wherein the confidence value is related to a duration of insulin action setting; modify, based on the modified confidence value, a duration of insulin action setting; determine timing of an insulin dose based on the modified duration of insulin action setting; and output a command signal to deliver insulin dose based on the determined timing,” which sets forth a judicial exception. 
Under the broadest reasonable interpretation, the limitation describes a mental process capable of being performed in the human mind (including observation, evaluation, judgement, opinion). Claims 1, 8, and 15 do not set forth any structure for performing the judicial exception, thus, the claims are drawn to a mental process which is an abstract idea. 
This judicial exception is not integrated into a practical application because the additional limitations of claim 1, 8, and 15 reciting “a processor” is a generic part of the computer to merely allow for computer implementation of the mental process and claims 1, 8, and 15 further recite “monitor a number of blood glucose measurements of a user” which is conventional and routine in the art and adds insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process. 
In claim 8, the additional limitation of “a memory storing programming code, an artificial pancreas application, and be operable to store data related to the artificial pancreas application, wherein the programming code and the artificial pancreas application are executable by the processor; and a transceiver operable to receive and transmit signals containing information usable by or generated by the artificial pancreas application, wherein the processor when executing the artificial pancreas application is operable to control delivery of insulin,” are all generic parts of a computer to merely allow for computer implementation of the mental process; the memory, an artificial pancreas application, and transceiver on the device are merely used as pre-solution activity of data gathering to input data to the mental process.
	Consideration of the additional elements as a combination also adds no other
meaningful limitations to the judicial exception not already present when the elements are
considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at
188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are
individually conventional, but taken together act in concert to improve a technical field, the
additional elements of claims do not provide an improvement to the technical field. Therefore,
even when viewed as a combination, the additional elements fail to transform the judicial.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitation individually, the additional limitation that are not direct to the mental process in claim 1 are “ a processor; and monitor a number of blood glucose measurements of a user,” in claim 15, “a processor; and monitor a number of blood glucose measurements of a user,” in claim 8 “a processor; a memory storing programming code, an artificial pancreas application, and be operable to store data related to the artificial pancreas application, wherein the programming code and the artificial pancreas application are executable by the processor; and a transceiver operable to receive and transmit signals containing information usable by or generated by the artificial pancreas application, wherein the processor when executing the artificial pancreas application is operable to control delivery of insulin; monitor a number of blood glucose measurements of a user” are limitations conventional and routine in the art and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea. 
In view of the above claims 1, 8, and 15 fail to recite patent-eligible subject matter under 35 U.S.C 101. Dependent claims 2-7 and 16-20 fail to add additional elements that integrate the judicial exception into a practical application. Claims 9-14 fail to cure the deficiencies of claim 8 by merely reciting additional abstract ideas or further limits on the abstract idea already recited. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
 (US20160038673A1; hereinafter known as “Morales”).
	Regarding claim 1, Morales teaches a non-transitory computer readable medium embodied with programming code executable by a processor, and the processor when executing the programming code is causes the processor to (See Morales [0140], and see figure 8):
 	monitor a number of blood glucose measurements of a user (See Morales [0057] [0097] and figure 8; gather and process sensor data);
	determine, at predetermined intervals, a value of a user's insulin onboard (See Morales [0058], the value of insulin (sensor information) taken at predetermined interval); 
	in response to a determination that the user's insulin onboard is less than or equal to zero (See Morales [0058], the value of insulin (sensor information) taken at predetermined interval, see Figure 4), determine whether a rate of change of the number of blood glucose measurements is a negative rate of change (See Morales [0089]; rate of change for change equivalent to parameters, and see Figure 8); 
	as a result of the determination, modify a confidence value (See Morales [0056] and [0103-0104], the difference between measured glucose and prediction equivalent to a confidence value), wherein the confidence value is related to a duration of insulin action setting (See Morales [0059], time-action curve also sees [0104] ability to limit pump actuation/activity); 
	modify, based on the modified confidence value (See Morales [0056], weights or biases added also see [0103-0104], the difference between measured glucose and prediction equivalent to a confidence value), a duration of insulin action setting (See Morales [0056-0059], parameters effect the time-action curve, and see [0104] ability to limit pump actuation/activity); 	
determine timing of an insulin dose based on the modified duration of insulin action setting (See Morales [0059], and Figure 8); and
	 output a command signal to deliver an insulin dose based on the determined timing (See Morales Claim 1, commanding the infusion pump to deliver the calculated insulin delivery amount and see Figure 1).
	Regarding claim 2, Morales teaches determining timing of the insulin dose (See Morales Claim 1), compare the confidence value to a positive threshold (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits).
	Regarding claim 3, Morales teaches modifying the duration of insulin action setting (See Morales [0056-0059], parameters effect the time-action curve, and see [0104] ability to limit pump actuation/activity), is further caused to: 
in response to a result of the comparison of the confidence value to the positive threshold, increase the duration of insulin action setting (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits, and see [0104] ability to limit pump actuation/activity).
	Regarding claim 4, Morales teaches processor when executing the programming code (See Morales [0140], and see figure 8) is further caused to:
 prior to determining timing of the insulin dose, compare the confidence value to a negative threshold (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits).
	Regarding claim 5, Morales teaches modifying the duration of insulin action setting (See Morales [0056-0059], parameters effect the time-action curve, and see [0104] ability to limit pump actuation/activity), is furthered caused to: 
in response to a result of the comparison of the confidence value to the negative threshold decrease the duration of insulin action setting (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits, and see [0104] ability to limit pump actuation/activity). 
	Regarding claim 6, Morales teaches when executing the programming code (See Morales [0140], and see figure 8) to modify the duration of insulin action setting (See Morales [0056-0059], parameters effect the time-action curve, and see [0104] ability to limit pump actuation/activity), is further caused to: 
increase the duration of insulin action setting by a percentage of an estimated peak time of insulin action (See Morales [0042-0050], describes formula for estimating peak time and time delay for peak infusion also see [0104] ability to limit the pump activity). 
	Regarding claim 7, Morales teaches decrease the duration of insulin action setting (See Morales [0056-0059], parameters effect the time-action curve, and see [0104] ability to limit pump actuation/activity) by a percentage of an estimated peak time of insulin action (See Morales [0042-0050], describes formula for estimating peak time and time delay for peak infusion also see [0104] ability to limit the pump activity). 
	Regarding claim 8, Morales teaches a device (See Morales Figure 1), comprising: 
a processor (See Morales [0140], and see figure 8); 
a memory storing programming code (See Morales [0097-0098]), an artificial pancreas application, and be operable to store data related to the artificial pancreas application, wherein the programming code and the artificial pancreas application are executable by the processor (See Morales Abstract); and 
a transceiver operable to receive and transmit signals containing information usable by or generated by the artificial pancreas application (See Morales [0097], uses wireless communication), 
wherein the processor when executing the artificial pancreas application is operable to control delivery of insulin, and to perform functions to: 
monitor a number of blood glucose measurements of a user (See Morales [0057] [0097] and figure 8; gather and process sensor data); 
determine, at predetermined intervals, a value of a user's insulin onboard (See Morales [0058], the value of insulin (sensor information) taken at predetermined interval);
 in response to a determination that the user's insulin onboard is less than or equal to zero (See Morales [0058], the value of insulin (sensor information) taken at predetermined interval, see Figure 4), determine whether a rate of change of the number of blood glucose measurements are less than or equal to zero (See Morales [0089]; rate of change for change equivalent to parameters, and see Figure 8); 
as a result of the determination, modify a confidence value (See Morales [0056] and [0103-0104], the difference between measured glucose and prediction equivalent to a confidence value), wherein the confidence value is related to a duration of insulin action setting (See Morales [0059], time-action curve also see [0104] ability to limit pump actuation/activity); 
modify, based on the modified confidence value (See Morales [0056], weights or biases added also see [0103-0104], the difference between measured glucose and prediction equivalent to a confidence value), a duration of insulin action setting (See Morales [0056-0059], parameters effect the time-action curve, and see [0104] ability to limit pump actuation/activity); 
determine timing of an insulin dose based on the modified duration of insulin action setting (See Morales [0059], and Figure 8); and 	
output a command signal to deliver insulin dose based on the determined timing (See Morales Claim 1, commanding the infusion pump to deliver the calculated insulin delivery amount and see Figure 1).
Regarding claim 9, Morales teaches blood glucose sensor communicatively coupled to the processor wherein the blood glucose sensor is operable to (See Morales Figure 1, and see [0097] and [0140]): 
measure a blood glucose value at a predetermined time interval (See Morales [0058] and [0093]); and 
provide measured blood glucose values to the processor and the artificial pancreas application (See Morales abstract)
Regarding claim 10, Morales teaches a medical device communicatively coupled to the processor (See Morales Figure 1 and [0097] and [0140]), wherein the medical device includes a pump mechanism and a medical device processor (See Morales abstract and see [0057] and Figure 8 method for controlling the pump), wherein the medical device processor is operable to: 
receive the command signal to deliver the insulin dose based determined timing (See Morales Figure 8, run the model for new insulin time-action curve and insulin amount and send to pump); and 	
actuate the pump mechanism in response to the received command signal (See Morales Figure 8, shutdown pump).
Regarding claim 11, Morales teaches prior to determining timing of the insulin dose (See Morales Claim 1), compare the confidence value to a positive threshold (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits).
Regarding claim 12: Morales teaches a result of comparison of the confidence value to the positive threshold, increase the duration of insulin action setting (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits, and see [0104] ability to limit pump actuation/activity). 
Regarding claim 13, Morales teaches prior to determining timing of the insulin dose, compare the confidence value to a negative threshold (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits, and see [0104] ability to limit pump actuation/activity).
Regarding claim 14, Morales teaches in response to a result of the comparison of the confidence value to the negative threshold, decrease the duration of insulin action setting ((See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits, and see [0104] ability to limit pump actuation/activity). 
Regarding claim 15, Morales teaches a method, comprising: 
monitoring a number of blood glucose measurements of a user (See Morales [0057] [0097] and figure 8; gather and process sensor data); 
determining, at predetermined intervals, a value of a user's insulin onboard (See Morales [0058], the value of insulin (sensor information) taken at predetermined interval); 
in response to a determination that the user's insulin onboard is less than or equal to zero (See Morales [0058], the value of insulin (sensor information) taken at predetermined interval, see Figure 4), determining whether a rate of change of the number of blood glucose measurements is a negative rate of change (See Morales [0089]; rate of change for change equivalent to parameters, and see Figure 8); 
as a result of the determination, modifying a confidence value, wherein the confidence value is related to a duration of insulin action setting (See Morales [0059], time-action curve); 
modifying, based on the modified confidence value (See Morales [0056], weights or biases added), a duration of insulin action setting (See Morales [0056-0059], parameters effect the time-action curve); 	
determining timing of an insulin dose based on the modified duration of insulin action setting (See Morales [0059], and Figure 8); and 
outputting a command signal to deliver an insulin dose based on the determined timing (See Morales Claim 1, commanding the infusion pump to deliver the calculated insulin delivery amount and see Figure 1).
Regarding claim 16, Morales teaches prior to determining timing of the insulin dose (See Morales Claim 1), compare the confidence value to a positive threshold (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits). 
Regarding claim 17, Morales teaches in response to a result of the comparison of the confidence value to the positive threshold increase the duration of insulin action setting (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits, and see [0104] ability to limit pump actuation/activity). 
Regarding claim 18, Morales teaches prior to determining timing of the insulin dose, comparing the confidence value to a negative threshold (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits); and 
in response to a result of the comparison of the confidence value to the negative threshold, decreasing the duration of the insulin action setting (See Morales para [0103] and [0104], calculate the difference between measured and predicted and controls target zones lower blood glucose and upper glucose limits, and see [0104] ability to limit pump actuation/activity). 
Regarding claim 19, Morales increasing the duration of insulin action setting by a percentage of an estimated peak time of insulin action (See Morales [0056-0059], parameters effect the time-action curve, and see [0104] ability to limit pump actuation/activity and [0042-0050], describes formula for estimating peak time and time delay for peak infusion also see [0104] ability to limit the pump activity).
Regarding claim 20, Morales decreasing the duration of insulin action setting (See Morales [0056-0059], parameters effect the time-action curve, and see [0104] ability to limit pump actuation/activity) by a percentage of an estimated peak time of insulin action (See Morales [0042-0050], describes formula for estimating peak time and time delay for peak infusion also see [0104] ability to limit the pump activity). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/M.R.K./            Examiner, Art Unit 3791